Howell, J.
This is an action to annul the probate of the will of P. C. *698Mandal and the order for its execution, on the ground that a child was born after the will was made, and also to declare the minors represented by plaintiff entitled to sharé equally with the other heirs of the deceased. 'From a judgment in favor of plaintiff the defendants have appealed.
The fact, as alleged, is established, and under the provisions of article 1705 R. C. C. the will was without legal effect and the proceedings upon said will were equally without effect.
Judicial proceedings upon a void instrument are void, and whether the widow may be concluded or not by any proceedings taken by her in her own behalf, tho minors whom she represents are certainly not concluded.
Judgment affirmed.